DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
 
 2.	The Office action is in response to the patent application filed on February 4, 2020.  The application contains 20 claims.  Claims 1-20 are directed to a method, a system, and a computer program product for facial recognition for user authentication.  Claims 1-20 are pending.  

Drawings
3.	Figure 2 is objected, because:
           element 240 is a decision step, wherein when ‘movement/pattern detected’ is ‘no’, the method (process) goes to S260 labelled ‘A’.  However, there is no label ‘A’ elsewhere in figure 2. 
Claim Rejections - 35 USC § 102

4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
           (a)(1) the claimed invention was patented, described in a printed publication, or in public use, or sale
or otherwise available to the public before the effective filing date of the claimed invention.

 5.	Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nechyba et al. (U.S. 2014/0307929 A1), hereinafter “Nechyba”
Referring to claim 1:
		Nechyba teaches:
          A computer-implemented method comprising: 
          using an image capture device, scanning facial features of a user to generate first data from data captured from scanning the facial features (see Nechyba, [0006] "image capture device is operable by the at least one processor to capture a first image of a face of a user and a second image of the face of the user, and the facial recognition module is operable by the at least one processor to grant a match, by facial recognition, to at least one of the first image and the second image"); 
          authenticating the first data against second data stored as a data structure in a data storage medium (see Nechyba, [0025] “The computing device may then use facial recognition programs to compare the captured facial image to the enrollment images associated with authorized users.”);
         in response to successful authentication, continuing to scan the facial features of the user to detect facial movements indicative of the user’s liveness (see Nechybar, [0138] "anti-spoofing module 220 may continually monitor a video stream captured by front-facing camera 214 to detect a liveness"); 
         granting access to the user, in response to verifying the user’s liveness, the verification being at least partially based on the user providing a response to a prompt (see Nechyba, [0030] "Liveness may be indicated by facial gestures, such as movement of the eyes, mouth, and other portions of the face  ... computing device may present prompts that instruct the user to perform one or more facial gestures"; [0039] "In instances where the facial recognition programs grant a match, the user may successfully unlock computing device"); and 
         terminating or restarting the authenticating, in response to determining at least one of failed authentication of the first data against the second data, or failed verification of user’s liveness after a predetermined number of failed attempts by the user (see Nechyba, [0039]  "if the facial recognition programs deny a match, the user may be unable to unlock computing device 102"; [0004] "comparing the liveness score to a threshold value, and determining, based at least in part on the comparison, whether to deny authentication to the user with respect to accessing one or more functionalities controlled by the computing device").
Referring to claims 2-3:
		Nechyba further discloses:
		wherein the prompt is for the user to move one or more facial features (see Nechyba, [0030] "Liveness may be indicated by facial gestures, such as movement of the eyes, mouth, and other portions of the face  ... computing device may present prompts that instruct the user to perform one or more facial gestures.  Based on the analysis and the detection of a satisfactory facial gesture, the anti-spoofing programs may transition the computing device from a locked state to an unlocked state").

Claim Rejections - 35 USC § 103

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 8-9, 11-20  are rejected under 35 U.S.C. 103 as being unpatentable over Nechyba et al. (U.S. 2014/0307929 A1), in view of Apple Support, “About Face ID advanced technology”, published on January 7, 2020, URL: https://web.archive.org/ web/20200107170010/https://support.apple.com/en-us/HT208108, hereinafter “AppleSupport”.
Referring to claims 11, 16:
		Nechyba teaches:
		A system comprising: 
           at least one programmable processor (see Nechyba, fig. 2, 202 ‘processors’); and  
            a non-transitory machine-readable medium storing instructions that, when executed by the at least one programmable processor, cause the at least one programmable processor to perform operations comprising: 
             utilizing an image capture device to scan facial features of a user, responsive to recognition of the face of the user (see Nechyba, [0006] "image capture device is operable by the at least one processor to capture a first image of a face of a user and a second image of the face of the user, and the facial recognition module is operable by the at least one processor to grant a match, by facial recognition, to at least one of the first image and the second image"); 
             authenticating first data captured from scanning the facial features against a facial depth map stored as a data structure in a data storage medium (see Nechyba, [0025] “The computing device may then use facial recognition programs to compare the captured facial image to the enrollment images associated with authorized users.”; [0066] “computing device 102 may include or be coupled to a three-dimensional (3-D) rangefinder. The 3-D rangefinder may be incorporate technologies such as lasers to determine distances to remote objects, depth of remote objects, etc. … to implement liveness gesture detection, … detect distances and depths associated various facial contours with respect to the first and second images.”);
             in response to successful authentication, continuing to scan the facial features of the user to detect facial movements indicative of the user’s liveness (see Nechybar, [0138] "anti-spoofing module 220 may continually monitor a video stream captured by front-facing camera 214 to detect a liveness"); and 
             granting access to the user, in response to verifying the user’s liveness (see Nechyba, [0030] "Liveness may be indicated by facial gestures, such as movement of the eyes, mouth, and other portions of the face  ... computing device may present prompts that instruct the user to perform one or more facial gestures"; [0039] "In instances where the facial recognition programs grant a match, the user may successfully unlock computing device").
	However, Necnyba does not disclose the beam projection points.
	AppleSupport disclose the beam projection points (see AppleSupport, section "Advanced Technologies": "The TrueDepth camera captures accurate face data by projecting and analyzing over 30,000 invisible dots [i.e., the beam projection points ] to create a depth map of your face [i.e., a facial depth map ] … transforms the depth map …  into a mathematical representation and compares that representation to the enrolled facial data ").
	In addition, AppleSupport further disclose the facial depth map (see AppleSupport, section "Advanced Technologies": "The TrueDepth camera captures accurate face data by projecting and analyzing over 30,000 invisible dots [i.e., the beam projection points ] to create a depth map of your face [i.e., a facial depth map ] … transforms the depth map …  into a mathematical representation and compares that representation to the enrolled facial data ") 
	 	It would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to apply the teaching of AppleSupport into the system of Nechyba to utilize the beam projection points.  Nechyba teaches "This disclosure relates to facial recognition technology.” (see Nechyba, [0002]).  Therefore, AppleSupport’s teaching could enhance the system of Nechyba,  because AppleSupport teaches “The technology that enables Face ID is some of the most advanced hardware and software that we’ve ever created” (see AppleSupport, section “Advanced Technologies”).
 Referring to claim 8:
		Nechyba discloses the limitations as described above with respect to claim 1.
                      However, Nechyba does not discloses the beam projection points.
           AppleSupport disclose the beam projection points (see AppleSupport, section "Advanced Technologies": "The TrueDepth camera captures accurate face data by projecting and analyzing over 30,000 invisible dots [i.e., the beam projection points ] to create a depth map of your face [i.e., a facial depth map ] … transforms the depth map …  into a mathematical representation and compares that representation to the enrolled facial data "). 
	 	It would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to apply the teaching of AppleSupport into the system of Nechyba to utilize the beam projection points.  Nechyba teaches "This disclosure relates to facial recognition technology.” (see Nechyba, [0002]).  Therefore, AppleSupport’s teaching could enhance the system of Nechyba,  because AppleSupport teaches “The technology that enables Face ID is some of the most advanced hardware and software that we’ve ever created” (see AppleSupport, section “Advanced Technologies”).
Referring to claim 9:
		Nechyba and AppleSupport further disclose facial depth map (see Nechyba, [0066] “computing device 102 may include or be coupled to a three-dimensional (3-D) rangefinder. The 3-D rangefinder may be incorporate technologies such as lasers to determine distances to remote objects, depth of remote objects, etc. … to implement liveness gesture detection, … detect distances and depths associated various facial contours with respect to the first and second images.”. Additionally, AppleSupport, section "Advanced Technologies": "The TrueDepth camera captures accurate face data by projecting and analyzing over 30,000 invisible dots [i.e., the beam projection points ] to create a depth map of your face [i.e., a facial depth map ] … transforms the depth map …  into a mathematical representation and compares that representation to the enrolled facial data ").
        It would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to apply the teaching of AppleSupport into the system of Nechyba to utilize facial depth map.  Nechyba teaches "This disclosure relates to facial recognition technology.” (see Nechyba, [0002]).  Therefore, AppleSupport’s teaching could enhance the system of Nechyba,  because AppleSupport teaches “The technology that enables Face ID is some of the most advanced hardware and software that we’ve ever created” (see AppleSupport, section “Advanced Technologies”). 
Referring to claims 12, 15, 17, 20:
		Nechyba and AppleSupport further disclose:
		wherein the prompt is for the user to move one or more facial features (see Nechyba, [0030] "Liveness may be indicated by facial gestures, such as movement of the eyes, mouth, and other portions of the face  ... computing device may present prompts that instruct the user to perform one or more facial gestures.  Based on the analysis and the detection of a satisfactory facial gesture, the anti-spoofing programs may transition the computing device from a locked state to an unlocked state").
 Referring to claims 13, 18:
		Nechyba and AppleSupport further disclose:
		wherein the authentication process is terminated, in response to determining failed authentication of first data (see Nechyba, [0039] "if the facial recognition programs deny a match, the user may be unable to unlock computing device 102"; [0004] "comparing the liveness score to a threshold value, and determining, based at least in part on the comparison, whether to deny authentication to the user with respect to accessing one or more functionalities controlled by the computing device").
Referring to claims 14, 19:
		Nechyba and AppleSupport further disclose:
		wherein the authentication process is terminated, in response to determining failed verification of user’s liveness (see Nechyba, [0039] "if the facial recognition programs deny a match, the user may be unable to unlock computing device 102"; [0004] "comparing the liveness score to a threshold value, and determining, based at least in part on the comparison, whether to deny authentication to the user with respect to accessing one or more functionalities controlled by the computing device").  

8.	Claims 4-7, and 10  are rejected under 35 U.S.C. 103 as being unpatentable over Nechyba et al. (U.S. 2014/0307929 A1), in view of Apple Support, “About Face ID advanced technology”, published on January 7, 2020, URL: https://web.archive.org/ web/20200107170010/https://support.apple.com/en-us/HT208108, further in view of Johnson (U.S. 5,482,048).
Referring to claim 4:
		Nechyba further discloses:
                      in response to the user moving the one or more facial features, detecting liveness gestures associated with a prominent facial feature of the user (see Nechyba, [0030] “For example, the anti-spoofing programs may identify one or both eyes of the facial image as landmarks. The anti-spoofing programs may then detect and analyze transitions between the images as relates to one or both eyes. Using any detected transitions, the anti-spoofing programs may detect facial gestures such as a blink, wink, and others.”).
                      Nechyba further discloses the pointer (see Nechyba, [0111] “landmark coordinates (x,y) for features of Face”). 
		However, Nechyba does not disclose the beam projection points.
           Nechyba does not explicitly disclose the movement of the pointer on the display screen being coordinated with the movement of the detected prominent facial feature as the user moves. 
           AppleSupport disclose the beam projection points (see AppleSupport, section "Advanced Technologies": "The TrueDepth camera captures accurate face data by projecting and analyzing over 30,000 invisible dots [i.e., the beam projection points ] to create a depth map of your face [i.e., a facial depth map ] … transforms the depth map …  into a mathematical representation and compares that representation to the enrolled facial data ").
            It would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to apply the teaching of AppleSupport into the system of Nechyba to utilize the beam projection points.  Nechyba teaches "This disclosure relates to facial recognition technology.” (see Nechyba, [0002]).  Therefore, AppleSupport’s teaching could enhance the system of Nechyba,  because AppleSupport teaches “The technology that enables Face ID is some of the most advanced hardware and software that we’ve ever created” (see AppleSupport, section “Advanced Technologies”).
	Johnson discloses the movement of the pointer on the display screen being coordinated with the movement of the detected prominent facial feature as the user moves (see Johnson, col. 5, lines 36-45 “The change in actual marker position for each facial movement is displayed for analysis. In a preferred method, for each facial movement, the change in the X coordinate for each marker is plotted for analysis and the change in the Y coordinate for each marker is plotted for analysis. In the event lateral images are recorded, the change in the Z coordinate for each marker is plotted for analysis. Similarly, the change in a facial movement vector, such as the smile vector, comprising X, Y and/or Z coordinates, may be plotted over time for analysis.”). 
             It would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to apply the teaching of Johnson into the system of Nechyba so that the movement of the pointer on the display screen being coordinated with the movement of the detected prominent facial feature as the user moves.  Nechyba teaches "This disclosure relates to facial recognition technology.” (see Nechyba, [0002]).  Therefore, Johnson’s teaching could enhance the system of Nechyba,  because Johnson teaches “simultaneously tracking multiple points on the face, detecting small changes in facial movement over time, identifying synkinesis and other secondary facial defects, and calculating facial symmetry at repose and after facial movement.” (see Johnson, col. 5, line 49).
 Referring to claim 5:
		Nechyba, AppleSupport, and Johnson further disclose:
	wherein coordinates associated with the facial features are determined for one or more landmarks points identified in the facial features (see Nechyba, [0111] “landmark coordinates (x,y) for features of Face”).
Referring to claim 6:
		Nechyba, AppleSupport, and Johnson further disclose:
		modifying the position of the pointer in a two-dimensional space of the display screen in coordination with the change of the coordinates in three-dimensional space (see Johnson, col. 5, lines 36-45 “The change in actual marker position for each facial movement is displayed for analysis. In a preferred method, for each facial movement, the change in the X coordinate for each marker is plotted for analysis and the change in the Y coordinate for each marker is plotted for analysis. In the event lateral images are recorded, the change in the Z coordinate for each marker is plotted for analysis. Similarly, the change in a facial movement vector, such as the smile vector, comprising X, Y and/or Z coordinates, may be plotted over time for analysis.”).
            It would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to apply the teaching of Johnson into the system of Nechyba for modifying the position of the pointer in a two-dimensional space of the display screen in coordination with the change of the coordinates in three-dimensional space. Nechyba teaches "This disclosure relates to facial recognition technology.” (see Nechyba, [0002]).  Therefore, Johnson’s teaching could enhance the system of Nechyba,  because Johnson teaches “simultaneously tracking multiple points on the face, detecting small changes in facial movement over time, identifying synkinesis and other secondary facial defects, and calculating facial symmetry at repose and after facial movement.” (see Johnson, col. 5, line 49).
Referring to claim 7:
		Nechyba, AppleSupport, and Johnson further disclose:
		wherein the prompt comprises tracing an unlock pattern on a grid displayed on the display screen (see Johnson, col. 8, line 48 ‘grid’).
             It would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to apply the teaching of Johnson into the system of Nechyba use grid. Nechyba teaches "This disclosure relates to facial recognition technology.” (see Nechyba, [0002]).  Therefore, Johnson’s teaching could enhance the system of Nechyba,  because Johnson teaches “simultaneously tracking multiple points on the face, detecting small changes in facial movement over time, identifying synkinesis and other secondary facial defects, and calculating facial symmetry at repose and after facial movement.” (see Johnson, col. 5, line 49).
Referring to claim 10:
		Nechyba, AppleSupport, and Johnson further disclose:
		wherein based on collected information from scanning the facial features of the user, a computer-implemented learning model may be used to recognize, classify or generate the landmark points with coordinates (X,Y). (see Nechyba, [0111] “landmark coordinates (x,y) for features of Face”. And, AppleSupport, section “Security Safeguards”: “machine learning”)
            It would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to apply the teaching of AppleSupport into the system of Nechyba to utilize machine learning.  Nechyba teaches "This disclosure relates to facial recognition technology.” (see Nechyba, [0002]).  Therefore, AppleSupport’s teaching could enhance the system of Nechyba,  because AppleSupport teaches “The technology that enables Face ID is some of the most advanced hardware and software that we’ve ever created” (see AppleSupport, section “Advanced Technologies”). 
Conclusion

9.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
(a)	Kim; Kwang Oh et al. (US 11321436 B2) disclose Human ID for mobile authentication;
(b)	HOCHRIESER; Reinhard et al. (US 20210264009 A1) disclose authentication using facial image comparison;
(c)	Yang; Zhenyu et al. (US 20210097160 A1) disclose sound-based user liveness determination;
(d)	WU; Peng et al. (US 20210034896 A1) disclose living body detection method, apparatus and device;
(e)	Sun; Xi et al. (US 20210006415 A1) disclose facial data collection and verification;
(f)	Hoyos; Hector et al. (US 20200334347 A1) disclose system and method for authorizing access to access-controlled environments’
(g)	Nguyen; Khuong N. et al. (US 20200300970 A1) disclose method and apparatus for biometric authentication using face radar signal.

 	10.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peiliang Pan whose telephone number is (571) 272-5987.  The examiner can normally be reached on Monday-Friday 8:00 am - 5:00 pm EST.
          If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PEILIANG PAN/Examiner, Art Unit 2492                                                                                                                                                                                                        



/SALEH NAJJAR/Supervisory Patent Examiner, Art Unit 2492